Citation Nr: 0206557	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, and if the claim is reopened, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973, from August 1974 to August 1977, and from 
November 1980 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder.  In April 
2000, the Board remanded the case to the RO to provide the 
veteran with a requested hearing before a Board member 
sitting at the RO (i.e., a Travel Board hearing).  The RO 
scheduled the hearing for March 2001 and attempted to notify 
the veteran by letter regarding the scheduling of his 
hearing; however, the letter was returned to the RO, and 
further efforts by the RO and the veteran's representative to 
contact him were unsuccessful.  The veteran's representative 
submitted written argument to the Board in May 2002.

The current Board decision addresses the preliminary issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder, and the Board finds favorably on such issue.  The 
Board will be undertaking additional development of the 
evidence on the merits of the claim for service connection 
for a psychiatric disorder.  See 67 Fed. Reg. 3099, 3104 
(January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the 
veteran will be given notice and an opportunity to respond, 
and then the Board will prepare a separate decision 
addressing the merits of the claim for service connection for 
a psychiatric disorder.  See 67 Fed. Reg. 3099, 3105 (January 
23, 2002) (to be codified at 38 C.F.R. § 20.903).


FINDINGS OF FACT

1.  In a July 1983 rating decision, the RO denied a claim for 
service connection for a psychiatric condition; the veteran 
did appeal that decision; and he has since applied to reopen 
the claim.

2.  Evidence received since the July 1983 RO decision 
includes some additional evidence which is not cumulative or 
redundant of evidence previously considered, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from December 
1971 to December 1973 and from August 1974 to August 1977, 
and also served on active duty in the Air Force from November 
1980 to August 1982.

The veteran's service medical records from his first period 
of service in the Army from December 1971 to December 1973 
show that on a medical history form for his November 1971 
enlistment examination, he gave a history of frequent trouble 
sleeping.  Objective psychiatric evaluation was normal at 
that time.  In June 1972, he was seen with a notation of 
mental hygiene and a possible psychiatric evaluation 
indicated, but no subsequent evaluation is indicated.  He was 
seen with complaints of nervousness and sleeplessness in 
October 1972, and a diagnosis of neurovegetative dystonia was 
recorded.  In February 1973, he was again seen with 
complaints of nervousness and insomnia.  In March 1973, he 
was noted to be under Article 15 strain, it was noted that 
there would be a psychiatric referral (however there is no 
record of subsequent psychiatric evaluation), and Mellaril 
was prescribed.  At the time of his September 1973 separation 
examination from his first period of service in the Army, a 
normal psychiatric evaluation was indicated.  On an 
accompanying medical history form, the veteran reporting 
frequent trouble sleeping as well as depression or excessive 
worry.

Service medical records from August 1974 to August 1977 
during the veteran's second period of service in the Army 
show that on a medical history form for his August 1974 
enlistment examination he reported a history of frequent 
trouble sleeping and depression or excessive worry.  He had a 
normal psychiatric evaluation at this time.  He was seen with 
complaints of insomnia in December 1974, with no anxiety or 
depression present.  In January 1977, he again complained of 
insomnia, and an inability to sleep on the top bunk.  A 
normal psychiatric evaluation is shown at the time of his 
separation examination in March 1977.

Service medical records from his period of service in the Air 
Force from November 1980 to August 1982 show that on a 
medical history form for his July 1980 entrance examination 
the veteran denied a history of mental problems.  He was seen 
in the mental hygiene clinic in April 1981, December 1981, 
and January 1982, with an assessment being deferred on these 
occasions.  At the time of his separation examination in July 
1982, his psychiatric evaluation was normal, and it was noted 
that there was no mental or physical defect warranting his 
separation at that time.  He did not indicate any nervous 
problems on the medical history report he filled out at this 
time.  Subsequently, he was discharged from service on August 
24, 1982 for the stated reason of unsuitability associated 
with a personality disorder.

VA treatment records from August 30, 1982, about a week after 
the veteran's discharge, note he reported that in service he 
experienced conflicts with his supervisors and requested a 
discharge which was granted as a result of his "unsuitable 
personality."  He requested therapy but was unable to cite 
specific problems or symptoms, and he suggested that he might 
develop problems in the future.  The examiner indicated his 
belief that the veteran was trying to use the system to 
obtain extra income, and stated that the only psychiatric 
problems were characterologic.  

In September 1982, the veteran filed a claim seeking service 
connection for a nervous condition.

A VA general medical examination in December 1982 noted the 
veteran's psychiatric condition and personality to be grossly 
normal.

In February 1983, the RO denied the veteran's claim for 
service connection for a nervous condition.  He did not 
appeal such decision.

In May 1983, the veteran asked the RO to reconsider his claim 
for service connection for a nervous condition.  With his 
request, he submitted a copy of part of an undated medical 
report which, by content, is from his last period of service.  
The medical report notes he had been difficulty dealing with 
superiors and had been having marital problems.  The report 
notes diagnoses including a moderate dysthymic disorder, 
marital problem not attributable to a mental disorder, 
alcohol abuse in remission, and a borderline personality 
disorder.  According to the service report, psychotherapy was 
recommended.

In July 1983, the RO again denied the veteran's claim for 
service connection for a nervous condition.  He did not 
appeal this decision.

At a December 1985 VA general medical examination, the 
veteran stated that he occasionally felt depressed and 
confused, particularly when he remember the Air Force and a 
particular officer.  No medical finding was made regarding a 
psychiatric condition at the time.

In April 1988, the veteran requested reevaluation of his 
psychological condition.  In October 1988, the RO sent him a 
letter advising him of his prior denial of service connection 
for a nervous condition, and informing him that new and 
material evidence must be submitted before his claim could be 
reopened.

VA outpatient treatment records from May and June 1993 show 
the veteran was treated for complaints of depression.  He 
indicated that he was having marital and employment 
difficulties.  His wife had obtained a restraining order 
against him and he was currently living with his brother.  A 
mental health clinic examiner stated there appeared to be 
significant Axis II features [the Board notes that Axis II 
generally refers to a personality disorder] and that Axis I 
problems [i.e., acquired mental disorders] included a 
possible cyclothymic issue, questions of some thought 
disorder and mood issues, and consideration of depression 
symptoms.

VA outpatient records from November and December 1994 show 
the veteran was seen for complaints of depression and 
frustration, which reportedly resulted from impractical 
decisions made in his personal relationships and vocational 
choices.  It was noted he was divorced and unemployed.  He 
sought to relate his adjustment problems to his military 
service.  He denied suicidal ideation.  Later treatment 
records from December 1994 show the veteran relating a 14 
year history of depression, with no depression at the current 
time.

In December 1994, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  

In February 1995, the RO received some service personnel 
records from 1981 and 1982 related to the veteran's job 
evaluations by his superiors.  These generally depict a 
decline in job performance, in the view of his superiors.

In June 1995, the RO denied the veteran's claim for service 
connection for PTSD, and the veteran did not appeal.  The 
RO's decision did not address other potential psychiatric 
disorders.

The veteran was hospitalized at a VA Medical Center (VAMC) 
for psychiatric treatment from November to December 1998.  He 
reportedly was transferred there from Anna Jacques Hospital 
because of depression and suicidality.  He indicated that he 
had been living with his mother until she died in August 
1988.  After being kicked out of the house by his brother, he 
then went to live with his girlfriend, with whom he was 
currently having difficulties.  He indicated depression due 
to having no transportation to visit his mother's grave, and 
also reported disturbed sleep and a sense of hopelessness.  
During his admission to the VAMC, he participated in group 
and occupational therapy.  Hospital discharge diagnoses 
included an acute adjustment disorder with depressed mood.  
Current stressors were reported to be the death of his 
mother, lack of social support and employment, and conflict 
with his girlfriend.  The veteran was discharged from the 
hospital to a shelter, with plans to participate in the 
"REACH" program.

In December 1998, the veteran filed his application to reopen 
his claim for service connection for a psychiatric condition.  

In February 1999, the veteran was given a VA mental 
examination.  He reported he had been admitted to the VAMC in 
November-December 1998 after having a "breakdown."  
Reported precipitants included the death of his mother, 
problems with his girlfriend, physical pain, financial 
strain, and continued thoughts regarding the loss of his 
military career.  His reported symptoms included depressed 
mood, crying, insomnia, loss of appetite, decreased libido, 
anhedonia, feelings of hopelessness, psychomotor retardation, 
and decreased energy.  He reported that his symptoms improved 
during the course of his hospitalization, and that he 
currently had improvements in sleep, appetite, energy, 
psychomotor behavior, and mood.  He indicated that he still 
had disturbing dreams and worried about his future, but felt 
less hopeless about the possibility for future improvement.  
His discharge diagnosis from the VAMC in December 1998 was 
adjustment disorder with depressed mood.  Upon current 
objective examination, the examiner indicated that the 
veteran was alert and oriented in all spheres, with a mood 
described as sad and doubtful at times.  The veteran denied 
suicidal or homicidal ideation, and his thoughts were logical 
and goal directed.  The examiner noted no evidence of 
psychotic features.  The examiner stated that the veteran's 
current psychiatric symptomatology was consistent with a DSM-
IV diagnosis of adjustment disorder with depressed mood.  He 
noted that although the veteran's available service records 
indicated a history of dysthymia, he did not meet the 
criteria for a diagnosis of depressive disorder at the time, 
based on his self-report and medical records.  The examiner's 
diagnosis was adjustment disorder with depressed mood.  It 
was noted that stressors included problems with primary 
support group, social environment, occupational status, and 
housing.  

In April 1999, the RO issued a decision denying the veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder.

VA treatment records show the veteran participating in the 
REACH program at a VA domiciliary from January 1999 to May 
1999.  He successfully completed all components of the 
program, and was discharged to the Safe Home Sober House in 
May 1999.  Upon his discharge, he was diagnosed with an acute 
adjustment disorder with depressed mood, resolved; and 
polysubstance abuse, in remission.  Listed stressors included 
death of his mother, unemployment, and homelessness.  He 
later attended REACH aftercare appointments, and records from 
May 1999 to February 2000 note some progress.

Analysis

The issue which is the subject of the present Board decision 
is whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  As to this limited issue, the file 
shows satisfactory compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for a psychiatric disorder was denied by 
the RO in a July 1983 decision.  The veteran did not appeal 
such RO decision and thus it is considered final.  The Board 
finds that the July 1983 RO decision is the last final 
decision on the issue of service connection for a psychiatric 
disorder in general (there is also a final June 1995 RO 
decision on a claim for service connection for the specific 
condition of PTSD, but that condition does not appear to be 
involved in the instant appeal).  The question thus becomes 
whether new and material evidence has been submitted since 
the July 1983 RO decision as would permit reopening of the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that a recent change to the regulation has redefined 
"new and material evidence;" however, this change is not 
applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

Evidence available at the time of the RO's July 1983 decision 
included the veteran's service medical records and recent 
post-service medical evidence.  The July 1983 RO decision was 
essentially based on a determination that the veteran's 
mental condition was a personality disorder (rather than a 
chronic acquired psychiatric disorder), and service 
connection for a personality disorder is not permitted.  See 
38 C.F.R. § 3.303(c).

Evidence submitted since the RO's July 1983 decision consists 
of a number of post-service medical records, some of which 
show (besides a personality disorder) medical impressions of 
different classified acquired psychiatric disorders including 
adjustment disorder with depressed mood, possible depression, 
etc.  Admittedly clinicians have indicated varying degrees of 
certainty as to diagnoses.  Since the July 1983 RO decision, 
the veteran has also given further details of purported 
continued mental problems since service, and his allegations 
will be accepted as true for the limited purpose of 
determining whether there is new and material evidence to 
reopen the claim.  See Justus v. Principi, 3 Vet.App. 510 
(1992).  

In short, evidence submitted since the July 1983 RO decision 
includes some additional evidence which is not cumulative or 
redundant of evidence previously considered, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This satisfies the 
definition of new and material evidence and is sufficient to 
reopen the claim for service connection for a psychiatric 
disorder.  

To the extent that the Board finds that the claim if reopened 
by new and material evidence, the appeal is allowed.  This 
does not mean that service connection for a psychiatric 
disorder is granted.  Rather, after the Board attempts to 
develop additional evidence, it will review, on a de novo 
basis, the claim for service connection for a psychiatric 
disorder.  See Manio, supra.


ORDER

The application to reopen a claim for service connection for 
a psychiatric disorder is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

